Case 5:16-cv-10444-JEL-MKM ECF No. 1872, PageID.66160 Filed 07/06/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


                                             Civil Action No. 5:16-cv-10444-JEL-
     In re FLINT WATER CASES                 (consolidated)

                                             Hon. Judith E. Levy


      NOTICE OF THE SPECIAL MASTER REGARDING ACCESS TO BLOOD
         LEAD LEVEL TEST DATA FOR SETTLEMENT REGISTRANTS
        On January 21, 2021, the Court issued its Opinion and Order Granting

 Plaintiffs’ Motion to Establish Settlement Claims Procedures and Allocation and for

 Preliminary Approval of Class Settlement Components [ECF No. 1318] and

 Granting Plaintiffs’ Motion for an Order Adopting the Proposed Motion for

 Approval of Wrongful Death Settlement [ECF No. 1334], ECF No. 1399 (“Order”).1

        The compensation schedule in the Amended Master Settlement Agreement

 preliminarily approved in the Order allocates funds to different compensation

 categories based on a number of different factors, including, in some cases, the

 results of blood lead level tests taken during specified time periods.

         In connection with the oversight of the settlement process, the undersigned

 has obtained from the State of Michigan certain information about blood lead level



 1
  All capitalized terms herein have the same meaning set forth in the Amended
 Settlement Agreement that the Court has preliminarily approved.
Case 5:16-cv-10444-JEL-MKM ECF No. 1872, PageID.66161 Filed 07/06/21 Page 2 of 4




 tests reported to the State of Michigan (as required by applicable law). A summary

 of that data is provided below for tests in the period May 2014 through August

 2016: 2


               DOBs on or after 8/2016                                 2
               6 or Younger (DOBs 5/2007 to 7/2016)                9,423
               7-11 (DOBs 5/2002 to 4/2007)                        2,973
               12-17 (DOBs 5/1996 to 4/2002)                       1,974
               18+ (DOBs on or before 4/1996)                     13,200
               Total                                              27,572


       As set forth in the stipulation of the settling parties filed today (ECF No.

 1870), the State of Michigan Department of Health and Human Services (MDHHS)

 will provide blood lead test results for registrants who can be “matched” to the

 database of blood lead tests pursuant to a Court order authorizing the release of that

 information. The MDHHS will provide such test data for registrants to the Claims

 Administrator who will then make those results available to Claimants and their

 counsel as specified in the Court order. Claimants will be able to utilize these test

 results in submitting their claims and determining the compensation categories for

 which they may qualify. Because the test results will be provided in electronic


 2
   The summary is based on month and year of tests and month and year of dates of
 birth (with age as of April 2014) and excludes multiple tests identified for the same
 person. Blood lead level tests through November 2020 may be submitted for certain
 claims of adults under the compensation grid. The MDHHS has records of
 approximately 8600 additional tests reported for adults in Flint between January
 2017 and November 2020.



                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1872, PageID.66162 Filed 07/06/21 Page 3 of 4




 format, the Claims Administrator will easily be able to import the information into

 a registrant’s claim file and the registrant will not be required to provide the test

 results separately.

                                        Respectfully submitted,

 Date: July 6, 2021                     /s/ Deborah E. Greenspan
                                        Deborah E. Greenspan
                                        Special Master
                                        BLANK ROME LLP
                                        Michigan Bar # P33632
                                        1825 Eye Street, N.W.
                                        Washington, DC 20006
                                        Telephone: (202) 420-2200
                                        Facsimile: (202) 420-2201
                                        DGreenspan@blankrome.com




                                          3
Case 5:16-cv-10444-JEL-MKM ECF No. 1872, PageID.66163 Filed 07/06/21 Page 4 of 4




                            CERTIFICATE OF SERVICE
       I certify that on July 6, 2021, I electronically filed the foregoing document

 with the Clerk of the Court using the Court’s ECF system, which will send

 notification of such filing to attorneys of record.

 Date: July 6, 2021                      /s/ Deborah E. Greenspan
                                         Deborah E. Greenspan
                                         Special Master
                                         BLANK ROME LLP
                                         Michigan Bar # P33632
                                         1825 Eye Street, N.W.
                                         Washington, DC 20006
                                         Telephone: (202) 420-2200
                                         Facsimile: (202) 420-2201
                                         DGreenspan@blankrome.com
